Citation Nr: 1646254	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  14-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for PTSD and assigned a 10 percent rating effective March 31, 2010.  The Veteran filed a notice of disagreement, claiming he was entitled to both an increased rating and an earlier effective date.  In a December 2013 rating decision, the RO granted an earlier effective date of June 17, 2008 for the award of service connection for PTSD.  As this was the date VA received the Veteran's claim for service connection and there were no pending, unadjudicated claims prior to that date, this constituted a full grant of the earlier effective date claim on appeal. See 38 C.F.R. § 3.400

In December 2013, the RO issued a Statement of the Case which continued the previously assigned 10 percent rating for PTSD.  The Veteran perfected an appeal to the Board in February 2014.


FINDING OF FACT

On September 28, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal as to his claim of entitlement to an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased rating for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as to his claim of entitlement to an increased rating for PTSD in a September 2016 written communication.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to this issue.  Hence, there remain no new allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to the claim of entitlement to an increased rating for PTSD is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


